UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

RONALD E. WILLIAMS,

                                      Plaintiff,
       vs.                                                            1:18-CV-1430
                                                                      (MAD/CFH)
SERVICE TIRE TRUCK CTR.,
                              Defendant.
____________________________________________

APPEARANCES:                                          OF COUNSEL:

RONALD E. WILLIAMS
15 Campus View Drive
Loudonville, New York 12211
Plaintiff pro se

Mae A. D'Agostino, U.S. District Judge:

                                              ORDER

       Plaintiff commenced this action pro se on December 12, 2018. See Dkt. No. 1. Plaintiff's

initial complaint asserted claims against Defendant Service Tire Truck Center pursuant to Title

VII of the Civil Rights Act, as amended, 42 U.S.C. § 2000e et. seq. ("Title VII") alleging race

discrimination. See id. On May 31, 2019, the Court adopted Magistrate Judge Hummel's Report-

Recommendation and Order (Dkt. No. 8), dismissing Plaintiff's claims of racial discrimination

and unequal terms and conditions of employment due to his race against Defendant with leave to

amend. See Dkt. No. 9 at 5. The Court found that the remaining claim regarding a hostile work

environment pursuant to Title VII survived initial review. See id. On June 25, 2019, Plaintiff

filed an amended complaint. See Dkt. No. 10.

       In a Report-Recommendation and Order dated July 25, 2019, Magistrate Judge Hummel

conducted an initial review of the amended complaint and made the following recommendations:

(1) Plaintiff's race discrimination claim pursuant to Title VII relating to an increase in work
assignments and workload based on his race or color proceed; (2) Plaintiff's unequal terms and

conditions of employment claim pursuant to Title VII proceed; and (3) Plaintiff's race

discrimination claim pursuant to Title VII relating to an alleged threat of demotion and reduction

in pay be dismissed without prejudice. See Dkt. No. 11 at 11-12.

        When a party files specific objections to a magistrate judge's report-recommendation, the

district court makes a "de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made." 28 U.S.C. § 636(b)(1). However,

when a party files "[g]eneral or conclusory objections or objections which merely recite the same

arguments [presented] to the magistrate judge," the court reviews those recommendations for

clear error. O'Diah v. Mawhir, No. 9:08-CV-322, 2011 WL 933846, *1 (N.D.N.Y. Mar. 16,

2011) (citations and footnote omitted). After the appropriate review, "the court may accept, reject

or modify, in whole or in part, the findings or recommendations made by the magistrate [judge]."

28 U.S.C. § 636(b)(1).

        A litigant's failure to file objections to a magistrate judge's report and recommendation,

even when that litigant is proceeding pro se, waives any challenge to the report on appeal. See

Cephas v. Nash, 328 F.3d 98, 107 (2d Cir. 2003) (holding that, "[a]s a rule, a party's failure to

object to any purported error or omission in a magistrate judge's report waives further judicial

review of the point") (citation omitted). A pro se litigant must be given notice of this rule; notice

is sufficient if it informs the litigant that the failure to file a timely objection will result in the

waiver of further judicial review and cites the pertinent statutory and civil rules authority. See

Frank v. Johnson, 968 F.2d 298, 299 (2d Cir. 1992); Small v. Sec'y of Health and Human Servs.,

892 F.2d 15, 16 (2d Cir. 1989) (holding that a pro se party's failure to object to a report and

recommendation does not waive his right to appellate review unless the report explicitly states

                                                     2
that failure to object will preclude appellate review and specifically cites 28 U.S.C. § 636(b)(1)

and Rules 72, 6(a), and former 6(e) of the Federal Rules of Civil Procedure).

       In the present matter, the Court finds that Magistrate Judge Hummel correctly determined

that the Court should allow Plaintiff's racial discrimination claim pursuant to Title VII relating to

an increase in work assignments and workload based on his race or color proceed. Plaintiff's

amended complaint alleges that he was directed to perform up to five times the workload of his

Caucasian coworkers who otherwise "hung out" in branch manager Frank Washburn's office. See

Dkt. No. 10 at 2. This imbalance began after Mr. Washburn's tenure as Plaintiff's supervisor and

subsequently after the firing or constructive discharge of two other African-American male

employees allegedly because of race-based harassment. See id. This disparity qualifies as

circumstantial evidence whereby an inference of discrimination can arise under Title VII. See

Benedith v. Malverne Union Free Sch. Dist., 38 F. Supp. 3d 286, 317 (E.D.N.Y. 2014); see also

Cincotta v. Hempstead Union Free Sch. Dist., 313 F. Supp. 3d 386, 406 (E.D.N.Y. 2018).

       Moreover, the Court finds that Magistrate Judge Hummel correctly determined that the

Court should allow Plaintiff's unequal terms and conditions of employment claim pursuant to

Title VII proceed. Plaintiff belongs to a protected class of persons as an African-American

person. See Holder v. City of Yonkers, No. 04 CIV. 10314(LMS), 2006 WL 1582081, *8

(S.D.N.Y. June 7, 2006); Dkt. No. 10 at 1. Plaintiff's job performance was satisfactory based on

consistent praise from his former supervisor. See Holder, 2006 WL 1582081, at *8; Dkt. No. 10

at 1. Plaintiff suffered adverse employment action that occurred under conditions giving rise to

an inference of discrimination. See Holder, 2006 WL 1582081, at *8. Plaintiff alleges that he

was instructed to perform exponentially more work than his Caucasian counterparts. See Dkt.

No. 10 at 2. Plaintiff further alleges that his Caucasian counterparts were allowed to clock-in

                                                  3
dressed in civilian clothes, which he was directed not to do directly by Mr. Washburn. See id.

Based on Magistrate Judge Hummel's initial review, Plaintiff alleges that his Caucasian

coworkers received preferential treatment, and that Defendant subjected him to unequal terms and

conditions of employment "under conditions giving rise to an inference of discrimination."

Holder, 2006 WL 1582081, at *8 (citing McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802

(1973)).

       Finally, the Court finds that Magistrate Judge Hummel correctly determined that Plaintiff's

claim pursuant to Title VII relating to an alleged threat of demotion and reduction in pay be

dismissed without prejudice and with opportunity to amend to adequately allege facts

demonstrating that a realized threat of discipline or termination took place. On July 5, 2017,

Plaintiff spoke with Mr. Washburn, as outlined in the Court's previous Order of May 31, 2019.

See Dkt. No. 9 at 2. Mr. Washburn told Plaintiff, "I'm going to demote you and take three dollars

of your pay [i]f you don't pick up the pace." Dkt. No. 10 at 3. Plaintiff further described that his

Caucasian coworkers were not subject to a "reduction or threat of reduction in pay or

compensation." Id. "[A]n unrealized threat of discipline or termination is not actionable under

Title VII." Bowles v. New York City Transit Auth., Nos. 00 Civ. 4123, 03 Civ. 3073 (BSJ)

(MHD), 2006 WL 1418602, *10 (S.D.N.Y. May 23, 2006); see also Mitchell v. SUNY Upstate

Med. Univ., 243 F. Supp. 3d 255, 281 (N.D.N.Y. 2017), aff'd sub nom. Mitchell v. State Univ. Of

New York Upstate Med. Univ., 723 Fed. Appx. 62 (2d Cir. 2018).

       Accordingly, the Court hereby

       ORDERS that Magistrate Judge Hummel's Report-Recommendation and Order is

ADOPTED in its entirety for the reasons stated herein; and the Court further




                                                  4
       ORDERS that Plaintiff's claim pursuant to Title VII relating to an alleged threat of

demotion and reduction in pay is DISMISSED without prejudice; and the Court further

       ORDERS that the Clerk of the Court shall issue a summons and forward it with a copy of

the complaint to the United States Marshal for service; and the Court further

       ORDERS that the Clerk of the Court serve a copy of this Order on Plaintiff in accordance

with the Local Rules.

IT IS SO ORDERED.


Dated: October 4, 2019
       Albany, New York




                                                 5
